Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-8 are currently under examination. Claims 9-12 are withdrawn from consideration. Claims 1-4 are amended.
Allowable Subject Matter
Claims 1-12 are allowed.
The closest prior art is Han et al. (KR 10-2016-0131707, published on 11/16/2016). 
Han et al. teach a catalyst composition comprising MAO (page 22) (applicant’s elected formula 2), MeAl3 (applicant elected Formula 3, pages 20-22), N,N- dimethylanilinium tetrakis (pentafluorophenyl) borate (page 23) (applicant’s elected formula 4),Hf complex compound 6a having the structure as shown below (page 19, claims 1-11):

    PNG
    media_image1.png
    156
    405
    media_image1.png
    Greyscale

The prior art of Han et al. is withdrawn because an English translation of the priority document was submitted on 6/11/2020 and the effective priority date of the instant application was established on 12/24/2015.
Neither Han et al. nor any prior arts of the record specifically teaches or suggests a catalyst composition comprising a transition metal compound having the formula 1 as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-8 are allowable.
As such, a method of making the allowed catalyst composition as per applicant claim 9 is allowed.  
As such, a method of using the allowed catalyst composition as per applicant claim 10 is allowed.  
As such, a polymer prepared from a monomer by using the allowed catalyst composition as per applicant claims 11-12 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732